Citation Nr: 1524380	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to radiation exposure.

2.  Entitlement to service connection for vision problems, to include as due to radiation exposure.

3.  Entitlement to service connection for residuals of a stroke, to include as due to radiation exposure.

4.  Entitlement to service connection for bilateral foot rash (tinea cruris), to include as due to radiation exposure.

5.  Entitlement for residuals of tumors (lipomas), to include as due to radiation exposure.

6.  Entitlement to service connection for loss of sense of smell, to include as due to radiation exposure.

7.  Entitlement to service connection for multiple joint and bone pain, to include as due to radiation exposure.

8.  Entitlement to service connection for hypertension, to include as due to radiation exposure.

9.  Entitlement to service connection for cardiomyopathy, to include as due to radiation exposure.

10.  Entitlement to service connection for headaches, to include as due to radiation exposure.

11.  Entitlement to service connection for right hand numbness, to include as due to radiation exposure.

12.  Entitlement to service connection for a right leg disorder, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to October 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In October 2008, the Veteran testified during a personal hearing at the RO and, in March 2011, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of these hearings are associated with the claims file.

In April 2012, the Board remanded this appeal to the AOJ for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional evidence was submitted after the July 2014 Supplemental Statement of the Case (SSOC), and no waiver of initial AOJ review of this evidence from the Veteran or his representative was received.  However, these records are copies of medical opinions previously submitted and reiterations of prior lay statements made by the Veteran.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board further notes that, in August 2014, the Veteran's attorney submitted two separate requests for copies of documents in the Veteran's claims folder.  AOJ notations reflect that the requested documents were sent to the Veteran's attorney in December 2014.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


	
FINDINGS OF FACT

1.  The Veteran was exposed to an estimated 100 millirem (0.1 rem) per year of ionizing radiation, which includes alpha, beta, gamma, and neutron radiation, for a total of 300 millirem (0.3 rem) during his active military service.  

2.  The Veteran's in-service radiation dose does not exceed 5 rem in one year or 10 rem in a lifetime.

3.  The preponderance of the evidence reflects that the Veteran's diabetes mellitus first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

4.  The preponderance of the evidence reflects that the Veteran's vision problems first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

5.  The preponderance of the evidence reflects that the Veteran's residuals of a stroke first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

6.  The preponderance of the evidence reflects that the Veteran's bilateral foot rash (tinea cruris) first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

7.  The preponderance of the evidence reflects that the Veteran's residuals of tumors (lipomas) first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

8.  The preponderance of the evidence reflects that the Veteran's loss of sense of smell first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

9.  The preponderance of the evidence reflects that the Veteran's multiple joint and bone pain first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

10.  The preponderance of the evidence reflects that the Veteran's hypertension first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

11.  The preponderance of the evidence reflects that the Veteran's cardiomyopathy first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

12.  The preponderance of the evidence reflects that the Veteran's headaches first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

13.  The preponderance of the evidence reflects that the Veteran's right hand numbness first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

14.  The preponderance of the evidence reflects that the Veteran's right leg disorder first manifested many years after his active military service, and is not etiologically related to any incident of his active military service, to include exposure to radiation.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).  

2.  The criteria for service connection for vision problems have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).  

3.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).  

4.  The criteria for service connection for bilateral foot rash (tinea cruris) have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).  

5.  The criteria for service connection for residuals of tumors (lipomas) have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

6.  The criteria for service connection for loss of sense of smell have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

7.  The criteria for service connection for multiple joint and bone pain have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

8.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

9.  The criteria for service connection for cardiomyopathy have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

10.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

11.  The criteria for service connection for right hand numbness have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).

12.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  




I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in January 2008 (addressing diabetes mellitus, residuals of stroke, bilateral foot rash, tumors, sense of smell, multiple joint/bone pain and visions problems) and October 2008 (addressing hypertension, cardiomyopathy, right hand numbness, chronic headaches and right leg condition) provided the Veteran with an explanation of the types of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial AOJ adjudication of his claims in the June 2008 and April 2009 rating decisions.  For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  There are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Overall, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Board observes that the specific procedures governing claims for service connection based on radiation exposure have been followed in this case.  38 C.F.R. §§ 3.309, 3.311. The Veteran has raised an "other" exposure to ionizing radiation claim which has been developed pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  In this case, the AOJ obtained the Veteran's DD Form 1141 (Record of Ionizing Radiation Exposure) and received a dose estimate from the Naval Dosimetry Center in November 2008.  Additionally, the AOJ forwarded the Veteran's service records (including his DD Form 1141), a copy of the Veteran's March 2011 hearing transcript, and a book submitted by the Veteran entitled Brotherhood of Doom, Memoirs of a Navy Nuclear Weaponsman to the Under Secretary for Health for preparation of a dose estimate of his total exposure to ionizing radiation which takes into account the Veteran's work duties and all sources of ionizing radiation.  

A December 2012 Advisory Opinion from the Under Secretary for Health provided a dose estimate and medical opinion based upon all relevant information.  Notably, this Advisory Opinion provided a dose estimate which took into account all types of radiation, to include alpha, beta, gamma and neutron, based upon a data comparison from a similar occupation.  The medical opinion specifically reviewed the specific facts of this case, including the Veteran's age and medical history, his estimated dose exposure, the favorable medical opinions of record, and available medical studies.  The Board observes that the Advisory Opinion noted that the "[d]ates of diagnoses are unknown."  As addressed below, the Board finds that the credible lay and medical evidence reflects that the Veteran's various diseases did not manifest until many years after service.  Thus, the Board finds no significant discrepancy in the Advisory Opinion which assumed a late onset of the disabilities at issue.  Overall, the Board finds that the development procedures of 38 C.F.R. § 3.311(a)(2)(iii) have been followed.

The Board further observes that the Veteran has disputed the dose estimate obtained by VA.  He specifically argues that his dose estimates do not take into account alpha and neutron exposure, which can be highly toxic when ingested or inhaled.  He cites the memoirs of a former military nuclear weapons worker who described the military as not properly documenting radiation exposure and using improper nuclear weapons handling techniques.  The Board observes that the Veteran, who serviced nuclear weapons in service, has demonstrated some competence to speak to his types of radiation exposure in service.  However, he has not provided a specific estimate of his probable dose.  On the other hand, the Under Secretary for Health has provided a specific dose estimate based upon all available facts - which includes the presumed amount of alpha and neutron exposure.  

Overall, the Board finds that the Veteran has not provided a separate dose estimate from a "credible source" that represents a "material difference" from the Under Secretary of Health's dose estimate.  As such, the claim does not warrant referral to an independent expert (selected by the Director of the National Institute of Health (NIH)) for a separate radiation dose estimate.  38 C.F.R. 3.311(a)(3).  A "material difference" ordinarily exists where one estimate is at least double the other estimate.  38 C.F.R. 3.311(a)(3)(i).  The regulations define a "credible source" as a dose estimate, "prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine, or radiology and if based on the facts and circumstances of the particular claim.  38 C.F.R. 3.311(a)(3)(ii).  The Veteran has not met this burden of showing a separate dose estimate from a credible source, either by his testimony or his reference to other sources, for these claims as defined by regulation.

The Board next observes that there is no credible lay or medical evidence that any of the Veteran's claimed diseases first manifested in service or are due to an in service event other than radiation exposure.  The Board further finds there is no credible lay or medical evidence of persistent and/or recurrent symptoms of disability since service.  As such, the Board finds that further medical opinion is not necessary.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  Additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.

Furthermore, in October 2008, the Veteran testified during a personal hearing at the RO.  The Veteran was also afforded a Board hearing in March 2011.  A hearing officer has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

At the October 2008 hearing, the DRO identified the issues on appeal.  The Veteran was assisted by a representative who thoroughly brought out testimony from the Veteran regarding his circumstances of radiation exposure, the onset of his claimed diseases, clarification as to whether he manifested any malignant tumors, and clarification as to whether there were any further medical opinions providing a "nexus to the radiation and the disabilities."

At the March 2011 hearing, the undersigned specifically noted the issues as "hypertension, cardiomyopathy, chronic headaches, right hand numbness, right leg condition, diabetes mellitus, vision problems, stroke residuals, bilateral foot rash, residuals of tumors (lipomas), loss of sense of smell, multiple joint and bone pain" "all claimed as due to radiation exposure."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by a private attorney.  The AVLJ and the representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Notably, the undersigned sought to obtain from the Veteran further details of his ionizing radiation exposure.  He was advised that evidence which may be capable of substantiating his claim included scientific articles which could help describe his probable dose exposure.  In short, the Veteran was advised that the undersigned wanted "all the information on the dose estimate" which may be a dispositive issue in the case.

Overall, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the DRO and AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran's claims file to the Under Secretary for Health for the preparation of a dose estimate of the Veteran's total exposure to ionizing radiation, taking into account the Veteran's work duties and all sources of ionizing radiation (including alpha, beta, gamma and neutron).  This action was accomplished by the Under Secretary for Health in a November 2012 advisory medical opinion.  Additionally, the remand included readjudicating the claims, which was accomplished in the November 2013 and July 2014 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, cardiovascular-renal disease (such as hypertension), organic disease of the nervous system (such as migraines or peripheral neuropathy), brain thrombosis, brain hemorrhage, and tumors (malignant or of the brain or spinal cord or peripheral nerves), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection claims based on exposure to ionizing radiation are governed by 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311.  Under those provisions, a disorder attributable to in-service radiation exposure may be service-connected in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, service connection may be presumptively established for specific diseases that are manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d)(3), which include the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites. In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2) and found five years or more after the active military service in an ionizing radiation-exposed veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to in-service ionizing radiation exposure, or if they are otherwise linked medically to such exposure.  Other claimed diseases may also be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports such a finding.  38 C.F.R. § 3.311(b)(4). 

Under the special development procedures outlined in 38 C.F.R. § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records which may contain information pertaining to the veteran's radiation dose during his active military service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it has been determined that:  (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and, (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from such exposure.  38 C.F.R. § 3.311(c)(1). 

The third and final way of establishing direct service connection is by showing that the disease or malady was incurred during or aggravated by the active military service, a task which includes the burden of tracing causation to a condition or event during the active military service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Here, regarding current diagnoses, the VA Medical Center (VAMC) diagnosis list dated in July 2014 documents diabetes mellitus, hypertension, cataracts (generally), age-related macular degeneration, migraines, coronary artery disease, and cerebrovascular accident as current medical problems for the Veteran.  The Veteran is also competent as a layperson to describe his current bilateral foot rash, loss of smell, joint and bone pain, painful right leg, difficulty walking with his right leg, and right hand numbness.  See Board hearing transcript, pages 24-26; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran also testified that his loss of smell and right hand numbness were residuals of the documented stroke.  See Board hearing transcript, pages 24-25.  A September 2012 VA treatment record also documents treatment for a blister on the Veteran's right lower leg, which was diagnosed as a skin lesion.  A February 2011 written statement from Dr. R. W., a private physician, diagnosed the Veteran with atherosclerosis.  In a January 2009 written statement, Dr. S. M., a private physician, diagnosed the Veteran with bilateral retinopathy.  At his Board hearing, the Veteran testified that his tumors were actually benign lipomas.  A July 2003 private treatment record documents lipoma in his left flank.  Thus, the Veteran has satisfied the first element of service connection (a current diagnosis) for all of his claims.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorders.  The records reveal no complaints or treatment related to the Veteran's diabetes mellitus, vision problems, residuals of a stroke, bilateral foot rash (tinea cruris), residuals of tumors (lipomas), loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, headaches, right hand numbness, and right leg disorder, or their associated symptoms.  The August 1963 separation examination reflected no lay report of any of the claimed disorders, and his physical examination reflected normal clinical findings.

However, the Veteran instead asserts that these disorders were the result of exposure to weapons grade plutonium (uranium isotope U-235) while working as a nuclear technician in the Navy.  See December 2007 VA Form 21-526.  At his March 2011 Board hearing, the Veteran testified that he worked on nuclear weapons on a daily basis and was exposed to alpha radiation in Guam.  See Board Hearing Transcript, page 3.  He stated that his DD Form 1141 (Record of Exposure to Ionizing Radiation) tested for beta and gamma radiation exposure, but not for alpha and neutron exposure.  The Veteran did not recall whether he wore badges and a dosimeter during service.  Id. at 6.

In support of his exposure, the Veteran submitted a book titled Brotherhood of Doom: Memoirs of a Navy Nuclear Weaponsman.  It was about a nuclear weapons specialist who was exposed to gamma, X-ray, neutrons, and alpha and beta radiation.  Id. at 31.  In the memoir, the specialist recalled performing "hands on operations" with nuclear components of the Mark 7 warhead.  The Veteran asserts a similar experience.

As shown on his DD-214 Form, the Veteran's Military Occupational Specialty (MOS) was Ordnance Man (Government Service).  The Veteran's personnel records reflect that he went to Nuclear Weaponsman Class "A" School in U.S. Navadunit, Sandia Base, New Mexico.  His DD 1141 reflects film badge measurements of "0.00" for gamma and beta radiation for 4 separate time periods between January 1962 to September 1963.  The Veteran also submitted an undated memorandum that released veterans generally from secrecy obligations arising from exposure to nuclear radiation incidents in service.  A letter from the U.S. Navy dated in November 2008 stated that there was no record of the Veteran's exposure to radiation.

In an October 2008 written statement, Dr. A. H., a private physician, stated that the Veteran's hypertension, heart disability, and diabetes mellitus were at least as likely as not related to his exposure to radiation from handling nuclear weapons on a daily basis for three years.  This conclusion was based upon a review of the Veteran's military service records.  Dr. A.H. reasoned that after the Veteran's training in nuclear weapons school from 1960-1961, the Veteran spent his entire active duty time working on a daily basis with several different types of nuclear weapons until his discharged from the U.S. Navy in October 1963.  In support of his medical opinion, Dr. A. H. cited to the medical literature.  Specifically, Wong and Colleagues (1993) found a significant radiation dose-response for men who developed a myocardial infarction between 1968-1986 in those who were under 40 years of age at the time of exposure.  Dr. A.H. also cited to Dr. David Hoel from the Medical University of South Carolina, who reported in the Annals of the New York Academy of Science (October 5, 2006) that evidence from animal studies reveals increased cardiovascular mortality and arterial endothelial damage from both neutron and gamma exposures.  Dr. A.H. also cited to a July 30, 2005, report from the National Academy of Science titled, "Seventh Biological Effects of Ionizing Radiation."  The report determined that health risks existed from exposure to low levels of ionizing radiation.  In addition to cancer, radiation causes other health risks, such as heart disease and stroke.  The private physician also cited to the "Radiation Risk Activities Report" by the VA Administration Committee on Environmental Hazards in August 1993.  The report listed 11 categories of jobs that resulted in exposure to ionizing radiation.  Most of these personnel were not badged to measure exposure, as, the physician stated, was the case with the Veteran.

In a January 2009 written statement, Dr. S. M., a private physician, stated that the Veteran's bilateral retinopathy was assumed to be related to his diabetic condition, but may be "more persistent than usual due to his past radiation exposure."  The physician reasoned that the Veteran had a past history of radiation exposure while in the U.S. Navy.  

A February 2011 written statement from Dr. R. W., a private physician, determined that, in part, it was as likely as not that the Veteran's illnesses (atherosclerosis, coronary artery disease, hypertension, cerebrovascular disease, diabetes mellitus, and cataracts) were caused by exposure to ionizing radiation.  The physician made this determination after a review of the Veteran's military service records and the duties he was required to perform in-service (specifically, working around the isotope U235, which is an Alpha emitter).  The physician reasoned that after the Veteran attended the Navy's Nuclear Weapons A. School in 1960 and 1961, the Navy stationed the Veteran at the Naval Air Station in Alameda, California, from February 28, 1961, to January 19, 1962.  From there, the Veteran was assigned to servicing and maintenance of nuclear weapons (MK 7, MK101, MK105).  After Alameda he was assigned to the U.S. Navy facility in Guam from January 1962 to October 1963.  His duties remained the same.  Dr. R.W. also referred to the medical literature in his opinion.  The physician stated that, in July 2005, the National Academy of Science, seventh biological, indicated that ionizing radiation can cause other health risks, such as heart disease and stroke.  In August 1993, the VA Administration Committee on Environmental Hazards listed 11 categories of jobs, which resulted in exposure to ionizing radiation.  Most of the personnel who worked these jobs were not badged.  In October 2006, the Medical University of South Carolina stated in the Annals of the New York Academy of Science, that there was evidence of increased cardiovascular mortality and arterial endothelial damage from exposure to radiation (Dr. David Hoel).

None of these private medical opinions refer to the Veteran's specific or estimated in-service radiation dosage.

As reflected above, the Veteran had a MOS that required involved ionizing radiation exposure.  However, the Veteran was not involved in a "radiation-risk" activity as specifically defined at 38 C.F.R. § 3.309(d)(3).  Additionally, he does not manifest any of the specific diseases in 38 C.F.R. § 3.309(d)(1).  Thus, the regulatory criteria of 38 C.F.R. § 3.309(d) do not apply. 

However, the Veteran has provided medical opinion that his claimed diseases are "radiogenic" in nature.  Thus, he is entitled to the special evidentiary procedures of 38 C.F.R. § 3.311.  As noted above, the Veteran has raised an "other" exposure to ionizing radiation claim which has been developed pursuant to 38 C.F.R. § 3.311(a)(2)(iii)

Accordingly, the Board remanded these claims for dose assessments to be obtained.  In October 2012, the Director of Compensation Service referred these claims to the Under Secretary for Health.  In his referral, the Director stated that the Veteran was a Caucasian male who was born in November 1942.  He had honorable service in the U.S. Navy from May 1960 to October 1963.  His personnel records show that the Veteran was 20 years old when he was first exposed to ionizing radiation.  The Director stated that the Veteran was claiming diabetes, vision problems, a stroke, tinea cruris, tumors, loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, chronic headaches, right hand numbness, and a right leg condition due to radiation exposure, and the dates of diagnoses were unknown.  The existence of loss of sense of smell, multiple joint and bone pain, tumors, a right leg condition, and right hand numbness was unknown.  The Veteran's employment subsequent to military service was unknown.  The Veteran smoked 3 packs of cigarettes per day for 30 years, until he stopped in 1989.  His father died of an unknown type of cancer.  The Director stated that no other information relevant to the cause of the Veteran's disabilities was in the claims folder.  The Director indicated that the Veteran was claiming radiation exposure from working as a Nuclear Weaponsman.  The DD-1141 indicates that the Veteran was exposed to ionizing radiation from January 1962 to September 1963 with a total dose of 0.00 rad.  A letter from the U.S. Navy dated in November 2008 stated that there was no record of the Veteran's exposure to radiation.  

In his October 2012 referral, the Director pointed out that the claims file included a letter from Dr. A.H. dated in October 2008, which stated that it was as likely as not that the Veteran's atherosclerosis, cardiovascular disease, hypertension, cerebrovascular disease, and diabetes mellitus were at least partially related to his exposure to radiation from handling nuclear weapons.  A letter from Dr. S.M. dated in January 2009 stated that the Veteran's bilateral retinopathy "may be more persistent than usual due to his past radiation exposure."  A letter from Dr. R.W. dated in February 2011 stated that it was at least as likely as not that the Veteran's atherosclerosis, coronary artery disease, hypertension, cerebrovascular disease, diabetes mellitus, and cataracts were due to radiation exposure.  Thus, the Director of Compensation Service asked the Under Secretary of Health to review the Veteran's STRs, personnel folder, March 2011 hearing transcript, and the book titled Brotherhood of Doom, Memoirs of a Navy Nuclear Weaponsman.  Upon completion of the review, the Under Secretary of Health was asked to prepare a dose estimate of the Veteran's total exposure to ionizing radiation that took into account the Veteran's work duties and all sources of ionizing radiation.  Upon resolution of the dose estimate, the Under Secretary of Health was asked to provide an opinion regarding whether the disorders on appeal resulted from the Veteran's radiation exposure during service.

In response to the Director's October 2012 request, the Under Secretary of Health submitted a medical opinion dated in December 2012.  However, this medical opinion was prepared prior to November 2012, as the Director of Compensation Service was able to review it in drafting his opinion described below.  The Under Secretary of Health stated that the Veteran was born in 1942 and served in the U.S. Navy from 1960 to 1963.  He claimed radiation exposure while working as a Nuclear Weaponsman.  His DD Form 1141 indicated that the Veteran as monitored for radiation exposure from 1962 to 1963 with a total dose of 0.00 rad.  The Under Secretary noted that the Veteran was claiming exposure to ionizing radiation was the cause of his diabetes, vision problems, stroke, tinea cruris, tumors, loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, chronic headaches, right hand numbness, and a right leg condition.  The dates of these diagnoses were unknown.  The Under Secretary stated that he reviewed the Veteran's STRs, personnel folder, March 2011 hearing transcript, and the book titled Brotherhood of Doom, Memoirs of a Navy Nuclear Weaponsman.  The Under Secretary noted that there were several favorable medical opinions in the file supporting the Veteran's assertion that radiation exposure caused his myriad illnesses.  However, the Under Secretary pointed out that none of the medical opinions were substantiated by any mention of radiation dose that might be causative of the mentioned conditions.  The Under Secretary found that there was nothing further in the Veteran's claims file or in the book that was provided that would indicate the dose of radiation received by the Veteran in service.  

The Under Secretary of Health continued by stating that, based on previous letters from the U.S. Army Public Health Command that were not specific to the Veteran, the estimated occupational exposure to ionizing radiation for a nuclear weapons assembler was approximately 100 millirem (0.1 rem) per year.  For 3 years of such duty (Veteran was in service 1960 to 1963), the total radiation exposure would be 300 millirem (0.3 rem).  The Under Secretary of Health stated that he believed that the duties of an Army nuclear weapons assembler were similar to that of a Navy nuclear weaponsman.  The Under Secretary indicated that the cited annual dose took into account all types of radiation (alpha, beta, gamma, and neutron).  The Under Secretary continued by stating that the Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement said that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Thus, since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, the Under Secretary for Health determined that it was unlikely that the Veteran's diabetes, vision problems, stroke, tinea cruris, tumors, loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, chronic headaches, right hand numbness, and/or right leg condition could be attributed to radiation exposure while in military service.

As the Under Secretary of Health's dose estimate is greater than zero, these claims must be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(b)(1).  As with the entities above, the Under Secretary for Benefits may designate a party to respond on the Under Secretary's behalf.  See Parrish v. Shinseki, 24 Vet. App. 391 (2011) (holding that express designation of responsibility to the VA Under Secretary for Benefits (USB) stated in regulation governing disability claims based on in-service radiation exposure does not limit the USB's authority to designate the Compensation and Pension Service Director to render the opinion regarding service connection required by the regulation); see also 38 C.F.R. § 3.100; 38 C.F.R. § 2.6(b)(1) (authorizing the Under Secretary of Benefits "to authorize supervisory or adjudicative personnel within his/her jurisdiction to perform such functions as may be assigned.").  

When a claim is referred, the Under Secretary for Benefits (or designee) shall consider the claim with reference to the six factors specified in paragraph (e) of this section and may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c).  The six factors include:

(1) The probable dose, in terms of dose type, rate and duration as a factor in      inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;
(2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 
      (3) The Veteran's gender and pertinent family history;
      (4) The Veteran's age at the time of exposure; 
      (5) The time-lapse between exposure and onset of the disease; and 
(6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease. 

The Under Secretary for Benefits (or designee) need not specifically discuss each the six factors in its advisory opinion.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998) (emphasis added).  However, the Board cannot rely on a "cursory" opinion of the Under Secretary for Benefits which simply repeats the opinion from the Under Secretary For Health.  Stone v. Gober, 14 Vet. App. 116, 121 (2000).  After referring to these factors, the Under Secretary for Benefits (or designee) must determine the likelihood that a veteran's exposure to radiation in service resulted in his radiogenic disease.  38 C.F.R. § 3.311(c)(1).

In November 2012, the Director of Compensation Service (in lieu of the Under Secretary for Benefits) submitted an advisory opinion regarding radiation review under 38 C.F.R. § 3.311.  The Director observed that VA received a medical opinion from the Under Secretary for Health, which advised that it was unlikely that the Veteran's diabetes mellitus, vision problems, stroke, tinea cruris, tumors, loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, chronic headaches, right hand numbness, and/or right leg condition resulted from his exposure to ionizing radiation in service.  The Director noted that the Under Secretary for Health reviewed the Veteran's claims folder, personnel folder, STRs, March 2011 hearing transcript, and book titled Brotherhood of Doom, Memoirs of a Navy Nuclear Weaponman.  He stated that the U.S. Army Public Health Command estimated occupational exposure to ionizing radiation for a nuclear weapons assembler was approximately 0.1 rem per year.  The Veteran served as a nuclear weaponsman for three years; therefore, his dose estimate was 0.3 rem.  The Under Secretary for Health stated that, "favorable medical opinions in the file were not substantiated by mention of radiation dose that might be causative of the mentioned conditions."  The Under Secretary noted that the Health Physics Society's position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement said "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or nonexistent."  Thus, based on this opinion and following a review of the evidence in its entirety, the Director of Compensation Service found that it was his opinion that there was "no reasonable possibility that the Veteran's diabetes mellitus, vision problems, stroke, tinea cruris, tumors, loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, chronic headaches, right hand numbness, and/or right leg condition resulted from his exposure to ionizing radiation in service."  The Director's review of the claims file and consideration of the factors stated above is supported by the information contained in his October 2012 request to the Under Secretary for Health, as described above.

Here, the Board finds positive and negative medical opinions of record regarding whether the Veteran's diseases result from his ionizing radiation exposure.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Overall, the Board places substantially greater probative weight to the opinion of the Under Secretary of Health who provided a detailed explanation as to why the disorders are not related to the Veteran's in-service radiation exposure.  Importantly, the Under Secretary of Health's opinion relied upon the nature and size of the Veteran's estimated ionizing radiation dose.  It was noted that, below a level of 5-10 rem, the health risk effects were either too small to be observed or non-existent.  the On the other hand, the Board is not persuaded by the private doctors' medical opinions because they did not identify the Veteran's estimated radiation dosage during his active military service to arrive at their determination.  There is reference to materials citing "low level" radiation exposure risks, but the examiners did not speak to whether the presumed level of exposure in this Veteran was sufficient to induce his diseases.  As the evidence is not in equipoise, the Board finds that the Veteran's claims are not warranted as being due to ionizing radiation exposure.

Regarding the third method for establishing service connection (i.e., direct, 38 C.F.R. § 3.303(d)), in situations, as here, where the Veteran is found to not be entitled to a regulatory presumption of service connection for a given disorder or to the regulatory development procedures applicable to a radiogenic disease, the claims must still be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044 (Fed. Cir. 1994).  

However, the Board finds that service connection for the disorders currently on appeal is also not warranted on a direct basis.  Id.  These disorders are not documented in the Veteran's STRs.  The record reflects that these disorders were not diagnosed until 1991 at the earliest, almost 30 years after he left the active duty.  See July 2001 private treatment record (earliest dated private treatment record in the claims file) reporting ten-year history.  The Veteran does not contend that he had symptoms of the disorders on appeal in service and ever since service.  Rather, the Veteran asserts that the disorders currently on appeal were caused by his radiation exposure during his active military service.  These are conclusory generalized statements requesting service connection and do not constitute lay evidence of a notation during service and a continuity of symptoms ever since service.  In short, there is no credible lay or medical evidence that any of the disorders manifested themselves until many years following active service which tends to weigh against a finding of in-service incurrence.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the Board observes that since diabetes mellitus, hypertension, and migraines were not diagnosed within one year of the Veteran's military service separation - and there is no credible lay or medical evidence to support such a finding - service connection for these disorders is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at two personal hearings, the book submitted by the Veteran, and the Internet articles submitted by the Veteran.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Board acknowledges that the Veteran is competent to report that he participated in activities during his active military service that may have exposed him to radiation.  However, the Veteran is not competent to offer an opinion as to his actual level of in-service radiation exposure and its effect on the disorders currently on appeal, absent evidence showing that he has specialized knowledge to make that determination.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring specialized knowledge).  No such evidence has been presented here.  Thus, the Veteran is not competent to provide this specialized medical testimony.

Furthermore, on the issue of a nexus between the Veteran's diseases and his in-service ionizing radiation exposure, the Board finds that the opinion of the Under Secretary for Health substantially outweighs the Veteran's personal beliefs, as the Under Secretary for Health possesses greater training and experience in speaking to the complex issues at hand.  As discussed above, the Board has also found that the opinion of the Under Secretary for Health substantially substantially outweighs the medical opinions of the private examiners.

In sum, the Board is very sympathetic to this Veteran's sincere belief in the merits of his claims.  However, the Board must find the competent evidence does not show that the Veteran's diabetes mellitus, vision problems, residuals of a stroke, bilateral foot rash (tinea cruris), residuals of tumors (lipomas), loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, headaches, right hand numbness, and right leg disorder are related to his in-service exposure to radiation or to any other aspect of his military service.  The evidence also does not show that the diabetes mellitus, hypertension, and/or migraines manifested to a compensable degree within one year following the Veteran's separation from the military service.  As the preponderance of the evidence is therefore against the Veteran's claims for service connection for diabetes mellitus, vision problems, residuals of a stroke, bilateral foot rash (tinea cruris), residuals of tumors (lipomas), loss of sense of smell, multiple joint and bone pain, hypertension, cardiomyopathy, headaches, right hand numbness, and right leg disorder, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to radiation exposure, is denied.

Entitlement to service connection for vision problems, to include as due to radiation exposure, is denied.

Entitlement to service connection for residuals of a stroke, to include as due to radiation exposure, is denied.

Entitlement to service connection for bilateral foot rash (tinea cruris), to include as due to radiation exposure, is denied.

Entitlement for residuals of tumors (lipomas), to include as due to radiation exposure, is denied.

Entitlement to service connection for loss of sense of smell, to include as due to radiation exposure, is denied.

Entitlement to service connection for multiple joint and bone pain, to include as due to radiation exposure, is denied.

Entitlement to service connection for hypertension, to include as due to radiation exposure, is denied.

Entitlement to service connection for cardiomyopathy, to include as due to radiation exposure, is denied.

Entitlement to service connection for headaches, to include as due to radiation exposure, is denied.

Entitlement to service connection for right hand numbness, to include as due to radiation exposure, is denied.

Entitlement to service connection for a right leg disorder, to include as due to radiation exposure, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


